Citation Nr: 0503941	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  00-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for 
internal derangement of the right knee.

2.  Entitlement to a rating in excess of 10 percent for 
postoperative residuals of right knee arthroscopic surgery 
with pain and limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
rating in excess of 20 percent for right knee internal 
derangement with a history of a medial meniscus tear.  A 
March 2000 hearing officer's decision and statement of the 
case granted a separate 10 percent disability rating for 
postoperative residuals of right knee arthroscopic surgery 
with pain and limitation of motion.  Subsequently, the 
veteran perfected his appeal as to these matters.  

In December 2000, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The case was previously before the Board in August 2003, at 
which time it was remanded for procedural development.


FINDINGS OF FACT

1.  Internal derangement with laxity of the right knee is 
manifested by minimal laxity of the medial collateral 
ligament.

2.  Postoperative residuals of a partial medial meniscectomy 
of the right knee include minimal limitation of motion and 
complaints of pain.




CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for internal derangement 
of the right knee is not warranted. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Code 5257 (2004).  

2.  A rating in excess of 10 percent for postoperative 
residuals of right knee arthroscopic surgery with pain and 
limitation of motion is not warranted. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5259-5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claims, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of a 
letter dated in November 2001, the veteran and his 
representative were apprised of the evidence needed to 
substantiate his claims.  This letter explained the 
provisions of the VCAA, gave additional notice of the 
evidence needed to substantiate the claims on appeal, and 
asked the veteran to submit or authorize the RO to obtain 
additional relevant evidence.

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA medical records, and relevant VA examination reports.  As 
discussed in detail below, the Board finds that the evidence 
in this case is sufficient to render a determination, such 
that an additional medical examination or opinion is not 
needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in November 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided prior to the most recent 
transfer and certification of the appellant's case to the 
Board.  After the most recent notice was provided, no 
additional evidence was received.  The claimant has been 
given every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The November 2001 letter also in 
effect advised the veteran to let VA know if there was any 
evidence or information that he thought would help support 
his claim. 

Under the circumstances set forth above, considering the 
multiple times his claim have been reviewed by the RO and the 
Board and the multiple occasions that he has communicated 
with VA regarding his claim, the Board finds that the 
appellant has had ample notice of the types of evidence that 
would support his claim and that he has had ample opportunity 
to present evidence and argument in support of his appeal.  
He has not identified any pertinent evidence that is not 
already of record.  The Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  




Background

In November 1982, the RO granted service connection for torn 
medial meniscus, right knee, and assigned the veteran a 20 
percent evaluation.  

During a December 1998 VA examination, the veteran complained 
that his right knee was chronically sore and always hurting.  
He also noted snapping, popping, and some locking on a couple 
of occasions.  He said he had knee weakness and wore a knee 
brace two or three hours a day, or whenever he went anywhere.  
Examination of the right knee revealed that there was no 
effusion by milking and ballottement techniques.  Joint lines 
and bony landmarks were nontender.  There was no medial 
collateral laxity with stress testing, both straight and mild 
flexion; however, when the veteran stood, he could cause a 
lateral laxity with a deviation of 4 to 6 degrees medially.  
He had negative McMurray and drawer signs.  He did have 
popping and snapping with range of motion.  Range of motion 
of the right knee revealed forward flexion of 0 to 134 
degrees, with extension to 0 degrees.  The quadricep muscles 
appeared to be symmetric bilaterally.  X-rays were negative.  
The veteran was diagnosed as having right knee pain, most 
probably early degenerative joint disease, not seen on plain 
film X-rays.  

The veteran underwent another VA examination in January 2000 
at which time he reported chronic knee pain and swelling at 
least once every two to four weeks lasting a few days.  He 
said he also had instability of the knee at least once a 
month.  He noted that his condition had gotten to the point 
that he was unable to stand for more than about an hour and 
was unable to walk for more than about a quarter of a mile 
"on the level."  He further noted that he was unable to 
walk up more than two flights of stairs because of pain and 
swelling in the knee.  He said he currently performed mild 
chores around his rural home such as feeding the chickens and 
taking care of the animals and any activities that did not 
involve prolonged standing or walking on impact on the knees.  
On examination the veteran seemed to favor the right knee 
somewhat when he walked and guarded it somewhat when he sat 
or stood.  Arthroscopy scars were visible.  There was mild 
parapatellar tenderness both medial and lateral.  No 
tenderness was found along the medial or lateral plateau.  
The veteran did have mild moderate instability of the medial 
ligaments.  He had good integrative lateral ligaments, and 
was unable to do a full weight-bearing squat because of pain 
in the right knee.  There was very slight click on flexion 
and extension.  Range of motion was full in the right knee 
with 140 degrees of flexion and extension to 0 degrees.  He 
had no deficits in speed or coordination of the right knee, 
but did have some mild to moderate fatigue ability of the 
right knee on repeated flexion and extension.  He had very 
mild anterior proximal instability, and mild to moderate 
diminished strength in flexion and extension of the right 
knee compared with the left.  There was minimal parapatellar 
swelling of the right knee on exam.  

The January 2000 examiner assessed the veteran as having 
status post right knee injury in the late 1970s with multiple 
arthroscopic procedures for a medial meniscal injury by his 
report; he did have some progressive pain and dysfunction of 
the right knee secondary to these posttraumatic and 
postsurgical changes with symptoms as described.  Upon a 
thorough review of the veteran's claims file, the examiner 
stated in an addendum that the veteran had mild to moderate 
pain on full flexion and full extension of the knees, more 
prominent on the right than the left.  He added that the 
veteran had deficits as described related to exertional pain, 
weakness, fatigability and intermittent acute exacerbations.

In a March 2000 rating decision, the RO assigned the veteran 
a separate 10 percent evaluation for residuals of the medial 
meniscus injury, status post arthroscopic surgery with pain 
and limitation of motion, resulting in a combined evaluation 
of 30 percent.

During a Board hearing held at the RO in December 2000 before 
the undersigned Veterans Law Judge, the veteran testified 
that he could not climb stairs and had a lot of movement from 
side to side.  He said that this right knee had given out of 
him and he experienced popping and clicking in that knee.  He 
stated that his knee disability prevented him from performing 
his occupation as a logger.  He reported that he was unable 
to fully flex or bend his right knee.  He added that his knee 
caused a lot of pain if he walked far, and said that his 
doctors were treating him for arthritis.

In written argument in November 2001, the veteran's 
representative relayed the veteran's contention that the 20 
percent evaluation assigned for the veteran's service-
connected right knee internal derangement with laxity did not 
reflect the true extent and severity of the condition.

During a November 2002 VA examination, the veteran reported 
having undergone three arthroscopies during the period from 
1979 to 1990.  As far as his symptoms, he complained of knee 
pain that was severe and said his knee felt "sloppy."  He 
also said he had worn a knee brace for a while, but was not 
currently wearing one.  He also complained of stiffness if he 
sat too long, and reported problems walking long distances.  
On examination there was no swelling in either knee joint and 
no effusion.  There was also no obvious atrophy of either the 
calves or thighs.  The veteran's knees hypertextended five 
degrees bilaterally when he stood and threw his knees into 
extension.  Knee flexion measured 135 degrees on the right 
and left.  The examiner was unable to elicit any crackling or 
popping in the knee.  The medial and lateral collateral 
ligaments were intact bilaterally.  The veteran had a very 
palpable lateral collateral ligament, which was normal in 
size and tightness.  There was mild laxity of the medial 
collateral ligament on testing that was bilateral.  The 
Lachman test was negative and pivot shift test was negative.  
McMurray's maneuver was also negative.  X-rays showed no bony 
abnormality of the knee.  The veteran was diagnosed as having 
postoperative, partial medial meniscectomy.  The examiner 
opined that the veteran had a relatively uneventful course 
following a partial medial meniscectomy.  He said the veteran 
did not seem to be developing particular arthritic changes in 
the knee on x-ray.  He also said that pain symptoms were out 
of proportion to any of the findings in the right knee; 
however, he believed that the pain was probably coming from 
above the knee and was probably radiating pain from the 
veteran's back condition.  He said that he doubted that 
"Deluca criteria" came into play because his symptoms did 
not vary.  He added that there was no real ligamentous laxity 
in the knee.

The record shows that the veteran failed to report to a VA 
examination scheduled in July 2003 with the same examiner who 
performed the November 2002 examination.  The examiner stated 
in July 2003 that he reviewed the veteran's claims file 
anyway and that it was his feeling that at the time of the 
veteran's previous examination he did not have objective 
physical findings at that time of remaining problems in the 
knee.  He went on to state that the veteran's x-rays were 
normal, and his complaints and symptoms in the knee were the 
only remaining problems.  The examiner opined that the 
veteran's present service connection award would adequately 
cover the symptoms of pain and impairment in the veteran's 
knee, particularly with the lack of remaining positive 
physical impairment. 

Legal Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history. Such evaluations involve consideration of the 
level of impairment of the veteran's ability to engage in 
ordinary activities, to include employment, as well as an 
assessment of the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

For other impairment of the knee, with recurrent subluxation 
or lateral instability, a 30 percent evaluation is assigned 
for severe impairment.  A 20 percent rating is warranted if 
the impairment is moderate and a 10 percent evaluation is 
appropriate if the impairment is slight.  Code 5257. 

For dislocation of the semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint, a 
20 percent evaluation is warranted.  Code 5258.  For 
symptomatic postoperative residuals of removal of semilunar 
cartilage, a 10 percent rating is assigned.  Code 5259.   

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
Code 5003.  

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Analysis

The veteran in effect has maintained that the combined 30 
percent evaluation does not adequately reflect the degree of 
impairment caused by his service-connected right knee 
disability.  He asserts that he has pain with extended 
walking, sitting, and standing, and is unable to work as a 
logger.  The record indicates he has undergone as many as 
three arthroscopic procedures on the right knee.  Further, 
the Board observes that the veteran failed to report to an 
up-to-date VA examination scheduled in July 2003. 
Necessarily, the Board's decision will be based on the 
evidence of record.
  
Internal derangement of the right knee has been assigned a 20 
percent evaluation.  In January 2000, it was said the 
service-connected right knee condition resulted in exertional 
pain, fatigability, weakness, and intermittent acute 
exacerbations.  The most recent VA examination, that was 
conducted in November 2002, demonstrated no real ligament 
laxity.  No calf or thigh atrophy or other indicia of 
significant functional impairment was evident either.  Given 
the minimal findings reported in November 2002 and on earlier 
examinations attributable to internal derangement, an 
increase in the present 20 percent rating is not in order.  
The veteran's complaints of pain are contemplated by the 
separate 10 percent evaluation discussed below.  See 
38 C.F.R. § 4.14 (2004).
 
A 10 percent evaluation also has been assigned for the 
postoperative residuals of right knee arthroscopic surgery, 
manifested by pain and limitation of motion.  With respect to 
pain, although the veteran has complained of daily chronic 
pain, the VA physician who examined the veteran in November 
2002 noted the complaints voiced by the veteran were out of 
proportion with the right knee findings.  The examiner also 
reported essentially normal range of motion, equal to the 
left, no atrophy, and normal x-rays.  Given that there is no 
evidence of loss of range of motion, deficits in motor 
strength, atrophy, or any indication that the veteran's right 
knee disability plays an appreciable role in hindering his 
ability to ambulate, climb, bend, stoop, squat, and the like, 
the Board finds that the overall level of disability 
attributed to postoperative residuals of arthroscopic surgery 
on the basis of limitation of motion with pain is 
commensurate with the current 10 percent evaluation for the 
right knee condition.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Code 5259-5003; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Finally, the Board finds that the preponderance of the 
evidence is against the veteran's claims and that, therefore, 
the provisions of 38 U.S.C.A. § 5107(b) are not applicable.  


ORDER

A rating in excess of 20 percent for internal derangement of 
the right knee is denied.

A rating in excess of 10 percent for postoperative residuals 
of right knee arthroscopic surgery with pain and limitation 
of motion is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


